Citation Nr: 1617608	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1967 to June 1969, including service in Vietnam from November 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  Other than acoustic trauma, there was no event, disease, or injury manifesting recurrent tinnitus during active service, symptoms of tinnitus were not chronic in service, symptoms of tinnitus have not been chronic since service separation, tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current tinnitus and active service.  

2.  Other than acoustic trauma, there was no event, disease, or injury manifesting a hearing loss disability during active service, symptoms of a hearing loss disability were not chronic in service, symptoms of a hearing loss disability have not been chronic since service separation, hearing loss did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current hearing loss disability and active service.




3.  Throughout the rating period on appeal, the Veteran's PTSD has been productive of significant, but not total, occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

3.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus and Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of hearing loss and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, acoustic trauma during active service is conceded.  The Veteran was not directly involved in combat, but his military occupational specialty (MOS) was artillery surveyor, and, as such, he was frequently exposed to the noise of artillery, particularly while in Vietnam.  He avers that he first noticed hearing loss and tinnitus during active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the outset, the Board notes that the most recent audiogram does not demonstrate a hearing loss disability as defined by VA regulations.  The Veteran was afforded a VA examination in June 2014.  At that examination, an audiogram revealed puretone thresholds of 15, 25, 15, 20, and 35 decibels in the right ear, and 10, 15, 10, 25, and 30 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 96 percent in both ears.  However, despite these results, which do not demonstrate a current hearing loss disability, because previous audiograms have shown the presence of a disability, the Board has assumed that there is a current hearing loss disability for the purpose of this decision.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).    

In addition, the Board notes that this Veteran had ear problems at a young age.  Of record is a January 1966 statement from a private physician, Dr. G., who states that he treated the Veteran for chronic otitis media with purulent discharge when he was of early preschool age.  Some loss of hearing was noted during the infective stages.  Dr. G. stated that no treatment had been rendered to the Veteran since the age of six for otitis media, and that the present status of his ears was not known.  As explained below, a hearing loss disability was not noted on the service enlistment examination report, and, notably, did not meet the definition of a hearing loss disability; therefore, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111.  

Moreover, after a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that although there was some degree of hearing loss and tinnitus during active service, the preponderance of the evidence demonstrates that symptoms of a hearing loss disability and tinnitus were not chronic in service and that the Veteran's hearing acuity actually improved during active service, providing highly probative evidence against the current claim for service connection.   
      
At the July 1966 pre-induction examination, an audiogram revealed puretone thresholds of 40, 40, 30, 40, and 50 decibels in the right ear, and 25, 30, 35, 45, and 50 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  The results for both ears show a hearing loss disability under VA regulations, as at least one of the puretone thresholds is 40 decibels or above.  Notably, the report also indicates that the Veteran had ruptured his right tympanic membrane just one month prior in June 1966.  Because of this finding, he was deemed unfit for service at the time of that examination.  

However, upon enlistment examination in February 1967, an updated and contemporaneous  audiogram was performed and revealed the following:  puretone thresholds of 35, 30, 25, 25, and 25 decibels in the right ear, and 30, 25, 25, 25, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Notably, these thresholds do not meet the criteria for a hearing loss disability under VA regulations, and actually show improvement in hearing acuity since the pre-induction examination.  It was also noted that the Veteran's tympanic membranes were found to be intact, and that an ENT consultation was "OK."  Although he was given an H-2 profile, he was deemed fit for service.  

Therefore, as noted above, because no hearing loss disability was noted at the time of enlistment, the presumption of soundness attaches.  The 2008 VA examiner also noted that the medical records indicated that the hearing loss that was recorded at the pre-induction physical in July 1966 was temporary in nature and likely due to middle ear infection that resulted in a perforated eardrum on the right.  Once the ears cleared up and the perforation healed, the VA examiner stated that the Veteran's hearing returned to normal, as demonstrated by the improved hearing acuity recorded at the time of enlistment, and further improved hearing acuity in July 1967 and at the time of separation, as discussed below.
      
During active service, the Veteran had several ENT consultations for possible perforated tympanic membranes, including in June 1967 for the right ear, and July 1967 for the left ear.  The July 1967 consultation note indicates that the Veteran had perforated both tympanic membranes at the age of six, and that the right tympanic membrane was perforated again in 1966, prior to enlistment.  The note also indicated that the Veteran complained of pain in his ears when he was exposed to loud noises, as well as tinnitus, right greater than left.  An audiogram revealed puretone thresholds of 30, 25, 25, and 20 decibels in the right ear, and 25, 15, 15, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  As the audiogram revealed "nearly normal hearing," the Veteran was not given a profile at the time.  This audiogram again showed slight improvement in hearing from the previous audiogram conducted at the time of enlistment approximately five months earlier.   
      
At the April 1969 separation examination, an audiogram revealed puretone thresholds of 20, 15, 15, and 20 decibels in the right ear, and 20, 15, 10, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively, thus demonstrating improvement in thresholds since both pre-induction and enlistment as well as the July 1967 ENT consultation.  Indeed, the separation audiogram does not even show hearing loss under the Hensley definition.  Hensley, 5 Vet. App. at 155.  Moreover, no complaint of tinnitus was recorded.  However, hearing loss was noted on the examination report, and the Veteran was referred for an ENT consultation for evaluation of pain in his ears as well as a history of popping in the right ear.  The doctor assessed Eustachian tube dysfunction, but in light of the normal audiogram and normal tympanic membranes, the Veteran was deemed "okay" for separation from service.  Again, the Veteran did not voice any complaints of tinnitus.  	

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a hearing loss disability or recurrent tinnitus manifested during active service or that symptoms of hearing loss or tinnitus were chronic during active service, as audiograms conducted between the time of the pre-induction examination in 1966 and the separation examination in 1969 showed consistent improvement in hearing acuity.  Moreover, the medical evidence of record, which shows that the Veteran suffered from a ruptured tympanic membrane in 1966 just prior to his pre-induction examination, supports the 2008 VA examiner's conclusion that the hearing loss recorded at that examination was temporary in nature and improved as the Veteran's ear infection and perforated ear drum healed.  Thus, it is apparent from the medical evidence of record that the Veteran suffered a temporary hearing loss prior to service enlistment that improved as his ear condition healed, and that he had normal hearing by the time he separated from service.

Further, with regard to tinnitus, although the Veteran complained of tinnitus on one occasion during active service in July 1967, the weight of the evidence demonstrates that tinnitus symptoms were not chronic, as there were no further complaints of tinnitus, and at separation in April 1969 as well as at the subsequent ENT consultation, where the Veteran voiced a number of complaints relating to his hearing and ears, he did not report any symptoms of tinnitus, providing highly probative evidence against a finding of chronic symptoms of tinnitus during active service.      
  
The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since separation from active service in June 1969.  As noted above, the April 1969 audiogram conducted at separation demonstrates normal hearing, and improved puretone thresholds as compared to all prior audiograms, and no symptoms of tinnitus were recorded.  

Following separation from service in June 1969, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss until March 2004, when the Veteran's wife reported that the Veteran had frequent problems with excess cerumen and that, consequently, his hearing was a problem.  Moreover, the first post-service documentation of a hearing loss disability as defined by VA regulations was at the September 2008 VA examination, where an audiogram demonstrated puretone thresholds of 15, 15, 25, 30, and 50 decibels in the right ear, and 15, 10, 20, 30, and 35 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 92 percent in both ears.  

With regard to tinnitus, the first post-service record of a complaint of tinnitus is in an August 2008 Statement in Support of Claim, in which the Veteran wrote that he had experienced ringing in his ears ever since coming home from Vietnam during active service, but that he had just learned to live with it.  

The absence of post-service complaints, findings, diagnosis, or treatment for hearing loss and tinnitus for at least 35 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes an August 2002 private treatment record indicating that the Veteran denied any recent hearing loss or tinnitus, and that his hearing was normal on examination.  Moreover, in October 2006 and July 2008, VA treatment notes indicate that he specifically denied hearing loss.  The finding of normal hearing in 2002 as well as the Veteran's specific denial of hearing loss and tinnitus symptoms in the course of seeking medical treatment provide highly probative evidence against his claim, as it is assumed that the Veteran would report any and all symptoms of medical conditions for which he desired treatment.  

The Board also finds that the preponderance of the evidence demonstrates that neither hearing loss nor tinnitus manifested to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of hearing loss until at least 2004, and the first post-service complaint of tinnitus is in 2008.  For these reasons, the Board finds that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in February 2004, and another claim for an increased rating in April 2006, but did not mention any hearing loss or tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent hearing loss or tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding claims for a hearing loss disability and tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur a hearing loss disability or tinnitus in service, or the lack of hearing loss and tinnitus symptomatology at the time he filed the claims, or both. 

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which demonstrate improvement in hearing acuity during active service and no complaints of tinnitus; the specific denial of hearing loss and tinnitus symptoms in August 2002, October 2006, and July 2008, as noted above; the lack of any documentation of reports or treatment for a hearing loss or tinnitus until at least 2004; and his request for disability benefits in February 2004 and April 2006 with no mention of any hearing loss or tinnitus symptoms.  

As such, the Board does not find that the evidence sufficiently supports chronic hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current hearing loss disability or tinnitus and active service. 

The Board acknowledges the Veteran's statements that he experienced hearing loss and tinnitus symptoms during active service, and that he believes that his current hearing loss disability and tinnitus are related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiners in September 2008 and June 2014 are more probative than the Veteran's lay assertions.  The VA examiners had expertise, education, and training that the Veteran is not shown to have.  As such, their etiology opinions are afforded more weight.

Here, as noted above, the Veteran was afforded VA examinations in September 2008 and June 2014.  After conducting thorough audiological examinations and reviewing the Veteran's claims file, both VA examiners opined that the Veteran's current hearing loss disability and tinnitus were not related to active service, citing to the notation of an ear infection and ruptured eardrum prior to service enlistment and improvement in puretone thresholds during active service that corresponded with healing of the prior ear infection and ruptured eardrum, as well as the normal hearing demonstrated at the separation audiogram.  The 2014 VA examiner also noted that only mild hearing loss was currently demonstrated in the thresholds affected by loud noise exposure 45 years after service separation, and that there was no indication that the Veteran reported hearing loss or tinnitus in the years following service separation.  Moreover, the 2014 VA examiner noted that, in addition to being a symptom of hearing loss, tinnitus has also been related to multiple other causes, and that if a reasonable nexus could not be established between the Veteran's hearing loss and his military service, then it is also difficulty to establish a link between his tinnitus and military service, as tinnitus is often a symptom of hearing loss.          

The Board acknowledges an article submitted by the Veteran entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," published in The Journal of Neuroscience in November 2009.  The article states that reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.  However, the Board finds that this article does not apply to the Veteran's specific history.  Indeed, in this case, the decreased puretone thresholds were present prior to noise exposure during active service, and were, according to the VA examiners, caused by ear infections and a perforated tympanic membrane.  There was no decrease whatsoever in puretone thresholds during active service; indeed, puretone thresholds consistently showed improvement during active service.  Moreover, the VA examiners did not rely solely on improved puretone thresholds in reaching their conclusions, as discussed above.   

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's hearing loss or tinnitus and his military service, including no credible evidence of chronic symptoms of hearing loss or tinnitus during active service, chronic symptoms of hearing loss or tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral hearing loss and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.	 
       
The Veteran's PTSD is evaluated as 70 percent disabling throughout the increased rating period on appeal.  He contends that he is entitled to a 100 percent initial disability rating based on total occupational and social impairment due to symptoms including depressed mood, anxiety, chronic sleep impairment, nightmares, flashbacks, difficulty concentrating and adapting to stressful circumstances, occasional suicidal ideation, and social isolation.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 70 percent disability rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met for any part of the rating period on appeal.  

Throughout the rating period on appeal, the Veteran's PTSD has been productive of, at most, significant, but not total, occupational and social impairment due to symptoms no higher than that represented by the 70 percent criteria, including: occasional suicidal ideation, flashbacks, nightmares, occasional visual hallucinations, difficulty concentrating, social isolation, depressed mood, anxiety, mild memory impairment, and sleep impairment.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the highest 100 percent evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, the Veteran sold his medical equipment company that he had operated for 21 years in 2004, and worked as a part-time home inspector and an office manager for several years until that business was sold.  He has been unemployed for the past several years (see VA examination reports dated September 18, 2008 and July 14, 2014).  

VA treatment notes and examination reports from 2008 to the present consistently describe the Veteran as being fully alert, well-groomed, pleasant, and cooperative, with normal speech, logical thought processes, no delusions, and no homicidal ideations.  He has consistently reported flashbacks, nightmares, difficulty concentrating, social isolation, and occasional suicidal ideation.  Beginning in 2009, he reported visual hallucinations occurring 3 to 4 times monthly.  Memory is mildly impaired.  Judgment and insight are consistently described as being intact, and he has good impulse control.  Mood is described as almost constantly depressed or anxious, and affect is congruent to mood or flat.  He did not report panic attacks (see, for example, VA treatment notes from August 22, 2008; January 13, 2009; April 10, 2009; May 13, 2009; November 16, 2009; December 2, 2009; February 18, 2010; and May 18, 2010; letter from Veteran's VA therapist dated February 17, 2009; VA examination reports dated September 18, 2008; September 29, 2009; and July 14, 2014).  

These descriptions of the Veteran's PTSD symptoms weigh against a grant of a disability rating in excess of 70 percent.  Indeed, VA treatment and examination reports consistently describe good family relationships.  For instance, the July 2014 VA examination report indicates that the Veteran remains married to his wife of nearly 50 years, that he goes to church with her, and that they spend time with their children and grandchildren on a regular basis.  Moreover, he reported that he meets with several friends on a regular basis.  This weighs against a finding of total social impairment.  Moreover, a February 2010 VA treatment note indicates that the Veteran was providing daily care for his five-year-old grandson while his mother worked, and that the family, including the Veteran, was pulling together to help each other.    

Moreover, none of the VA examiners have endorsed total occupational and social impairment.  The Veteran has been afforded several VA examinations.  At the first, in September 2008, the VA examiner opined that the Veteran's PTSD symptoms would have moderate effects on shopping, traveling, and recreational activities, and slight effects on household chores, sports/exercise, and driving.  Moreover, the examiner stated that PTSD limited the Veteran's life in that he typically stayed home most of the time, where he was isolated and alone.  The VA examiner stated that problems related to occupational functioning would include decreased concentration and poor social interaction.  He assigned a GAF score of 50, reflecting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

The 2008 VA examiner concluded that the Veteran had deficiencies in most areas, including thinking (poor concentration, obsessive thoughts about Vietnam); family relations (his wife, children, and grandchildren have all learned over time to give him space and to not expect him to discuss anything that is emotional in any way); work (he has always been self-employed, but it is likely that he could never have worked for someone else; further, it is now sometimes difficult for him to productively work 10 to 15 hours per week in his home inspection business, mainly due to his poor concentration); and mood (he feels significantly anxious and depressed every day now).  The VA examiner stated that there were no deficiencies in judgment.  

The 2008 VA examination report does not support a grant of a 100 percent disability rating.  Namely, while it certainly demonstrates significant occupational and social impairment, it does not show total occupational and social impairment, and none of the symptoms contemplated by a 100 percent disability rating are reported or observed in the report.   

The Veteran was afforded another VA examination in September 2009.  The VA examiner stated that the Veteran experienced deficiencies in most areas, including thinking (intrusive thoughts and concentration problems); family relations (inability to express loving feelings); work (depressed, anxious, intrusive thoughts, concentration difficulties); and mood (depressed anxious).  Again, there were no deficiencies in judgment.  The VA examiner then concluded that the above-noted problems would reduce reliability and productivity in a work setting, assigning a GAF score of 58, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social and/or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score reflects a level of disability that is commensurate with, if not less severe than, that which is reflected by the currently assigned 70 percent disability rating.  As above, the 2009 VA examination report weighs against the assignment of a 100 percent disability rating.  

Finally, the Veteran was afforded a third VA examination in July 2014.  The 2014 VA examiner concluded that the Veteran experiences significant, but not total, impairment of his social functioning.  With regard to occupational functioning, the examiner noted that, although he was self-employed and usually worked alone, he experienced significant difficulties when interacting with clients and customers and did not deal well with high-stress situations.  The examiner stated that the Veteran's PTSD symptoms would continue to impair his functioning in most areas of his life, and would particularly have a significant, adverse effect on his ability to work with others or to work in an occupation requiring interactions with the public.  However, the VA examiner stated that the Veteran did not experience the gross impairment in thought or communication, delusions or hallucinations, grossly inappropriate behavior, danger of hurting himself or others, inability to perform activities of daily living, disorientation, or memory loss, which would render him totally impaired occupationally.  The VA examiner assigned a GAF score of 60, again reflecting moderate symptoms.  The 2014 VA examination report also weighs against the assignment of a 100 percent disability rating.  

In addition to the above, despite her January 2011 letter stating that the Veteran's PTSD symptoms had multiplied over time, his treating therapist has endorsed an improvement in PTSD symptoms in her treatment notes over the past several years, particularly beginning in 2010, weighing against the assignment of a 100 percent disability rating.  For instance, in February 2010, she observed that the Veteran was managing better with his depression and anxiety, and that he was better practiced at using coping skills.  In an April 2010 note, she noted that he had made tremendous strides over the past year and a half, and that he could reduce his sessions to monthly at that time.  In a June 2010 note, she again observed that his PTSD symptoms had decreased in their severity, noting that he was less anxious because he knew what PTSD was and how it explained some of his behavior.  In a different note that same month, she observed that although problems remained with the Veteran's primary support, even that had improved to some degree over the past year.  

Thus, the VA therapist's treatment notes directly contradict her 2011 letter in which she stated that the Veteran's symptoms were worsening.  The Board finds her treatment notes, which were written concurrently with observation and reporting of symptoms, to be more probative than her 2011 letter.    

Finally, the Board has reviewed the GAF scores assigned throughout the rating period on appeal, which range from 45 to 65.  At worst, the GAF scores assigned have indicated the presence of severe symptoms, commensurate with the currently assigned 70 percent disability rating.  Moreover, a GAF score of 65 has been assigned on several occasions, reflecting only mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social and/or occupational functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and with some meaningful interpersonal relationships.  The scores in this range provide highly probative evidence against the assignment of a 100 percent disability rating.    

In sum, the lay and medical evidence of record relevant to the entire rating period on appeal weighs against a grant of a 100 percent disability rating.  Review of the evidence shows that throughout the rating period on appeal, the Veteran's PTSD maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment.  Although the Veteran has been unemployed for several years, and while the evidence of record certainly demonstrates that the Veteran would have occupational difficulties, no treating or examining physician has stated that the Veteran is totally occupationally impaired due to his PTSD symptoms.  With regard to social impairment, the evidence demonstrates that the Veteran is socially isolated, but is able to maintain good relationships with his family members and meets up with several friends on a regular basis.  Finally, the large majority of GAF scores assigned throughout the rating period reflect moderate symptoms, which are not commensurate with a disability rating in excess of 70 percent.  Indeed, none of the symptoms listed in the 100 percent disability rating category are demonstrated by the evidence.  

In this regard, it is important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems with due to his PTSD symptoms, indicating generally a 70 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the initial rating period.  For reasons cited above, they do not, for any part of the rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met for any part of the rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
 
The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board notes that TDIU has been in effect since November 9, 2009.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was satisfied by way of August 2008 and February 2009 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  Updated VA treatment records were obtained and associated with the claims file, per the Board's November 2013 remand directives.  

Several VA examinations were obtained as to the service connection claims in September 2008 and June 2014, as described above.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate as to the service connection claims.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file as well as thorough audiological examinations and interviews of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss and tinnitus claims has been met.  38 C.F.R. § 3.159(c)(4).  The 2014 VA examination satisfies the Board's 2013 remand directives.

In addition, the Veteran has been afforded an adequate examination on the issue of an increased rating for his service-connected PTSD.  As discussed above, VA provided the Veteran with examinations in September 2008, September 2009, and July 2014.  The Veteran's history was taken, and a complete mental health examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports, and included opinions on the degree of occupational and social impairment.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the increased rating issue decided herein, satisfying its November 2013 remand directives.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  

A disability rating in excess of 70 percent for posttraumatic stress disorder is denied for the entire rating period on appeal.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


